       Case 7:19-cv-11342-PMH-AEK Document 69 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JOAN VILENO,
                                   Plaintiff,
v.
                                                              ORDER
DOLLAR TREE STORES, INC.,
                                                              19-CV-11342 (PMH)
                                   Defendant.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On July 26, 2021, the parties in this case informed the Court that they had reached a

settlement in principle and announced the material terms of their settlement on the record, which

the Court so-ordered. A jury trial was then held in this case beginning on July 26, 2021, and

concluding on July 28, 2021. Following deliberations, the jury returned a unanimous verdict for

plaintiff on July 28, 2021. Pursuant to the terms of the so-ordered settlement agreement, payment

shall be made to plaintiff within twenty-one (21) days of the jury’s verdict. Accordingly, it

hereby ORDERED that this action be conditionally discontinued without costs and without

prejudice to restoring the action to the Court’s calendar, provided the application to restore the

action is made within thirty (30) days of this Order. Any application to reopen filed after thirty

(30) days from the date of this Order may be denied solely on that basis. This Order shall be

deemed a final discontinuance of the action with prejudice in the event that restoration of the

case to the active calendar is not made within such 30-day period.

        The Clerk of Court is respectfully requested to terminate all pending motions, adjourn

any remaining dates, and to close this case.

SO ORDERED.

Dated: White Plains, New York
       July 30, 2021
                                                     ____________________________
                                                     Philip M. Halpern
                                                     United States District Judge
